Exhibit 10.2

 

AGREEMENT ESTABLISHING

 

A STRATEGIC ALLIANCE

 

Between

 

PARETEUM CORPORATION

 

And

 

ARTILIUM PLC

 

October 16, 2017

 

   1 / 14

 

 

1Parties

 

This Strategic Alliance Agreement (“Agreement”) is made and entered into on
October 16, 2017 (the “Effective Date”), between:

 

(A)Pareteum Corporation, a company duly incorporated under the laws of Delaware,
USA, with its principal office at 100 Park Avenue, New York, USA (hereinafter
referred to as "Pareteum"), and

 

(B)Artilium PLC, a company duly incorporated under the laws of England & Wales,
with its principal office at 9-13 St Andrew Street, London, UK (hereinafter
referred to as "Artilium").

 

Pareteum and Artilium are each hereinafter also referred to as a "Party" and,
together, as the "Parties".

 

2Definitions

 

The terms and expressions set out below shall have the following meaning:

 

“Affiliate” means a company or other legal entity which controls, is controlled
by, or under common control with a Party to this Agreement, but any such company
or other legal entity shall be deemed to be an Affiliate only as long as such
control exists, and for the purposes of this definition, "control" shall mean
direct or indirect ownership of more than fifty percent (50%) of the voting
rights of the controlled or commonly controlled entity.

 

“Appendix” means an appendix to this Agreement.

 

“Agreement” means this Strategic Alliance Agreement and all its Appendices.

 

“Customer” means a third party prospective customer to which the Solutions will
be co-marketed, sold and delivered - pursuant to this Agreement.

 

“Effective Date” means the date written above on the first page.

 

“NDA” means the mutual Non-Disclosure Agreement entered between the Parties and
effective October 13, 2017.

 

“Opportunity Registration Form” means a document identifying a Customer for a
Project which will be agreed and executed between the Parties in a form similar
to Appendix 3.

 

"Projects" means the proposed deployment of any one or more (or a combination)
of the following technological solutions:

 

(1) Pareteum’s (a) Managed Services Platform; (b) Global Mobility Cloud
Platform; and/or (c) Application Exchange Platform, including as appropriate its
full MVNE/MVNA/MVNx capabilities, API suites, HLR-as-a-Service and
Internet-of-Things connectivity solutions (the “Pareteum Solutions”); and

 

(2) Artilium’s ARTA® solution suites, including ARTA AAA, ARTA BILL, OneApp, and
real-time session control, rating, usage monitoring and billing of voice, sms,
mms, data sessions and mobile payments for prepaid and postpaid offerings (the
“Artilium Solutions”).

 



   2 / 14

 

 

Which together may be referred to as the “Solutions”.

 

“Project Agreement” means a contract to be concluded between the Parties during
the preparation phase of a Project for a Customer.

 

“Territory” means the continent of South America, Asia and Africa, and such
other jurisdictions anywhere in the world as may be agreed between the Parties
in writing from time to time.

 

In addition to the above, defined terms and expressions in the Appendices and
elsewhere in this Agreement shall apply. Definitions may be used in the singular
or plural.

 

3Scope

 

3.1The Parties desire to set forth the general terms upon which they shall
cooperate to jointly market, bid, offer and sell from time to time in respect of
future commercial opportunities to supply their own and each other’s Solutions
through exploiting Projects with potential new Customers in the Territory.

 

3.2Each Party will use all reasonable efforts to win business with new Customers
for Projects in the Territory in accordance with the terms and conditions
specified herein and in each Opportunity Registration Form.

 

3.3Either Party may from time to time be a principal or ‘prime’ contractor
vis-à-vis one or more Customers and may appoint the other Party as a joint- or
sub- contractor. In bidding for a Project opportunity, the Parties will
determine on a case by case basis which of the Parties will act as the prime
contractor and which will have joint- or sub-contractor responsibility.

 

3.4A Party may choose to pursue Customers in the Territory alone or in
conjunction with another party without the involvement of the other Party,
provided that neither Party shall circumvent the other Party in respect of a
potential Customer where an Opportunity Registration Form or a Project Agreement
have been executed, or where both Parties have agreed to cooperate pursuant to
this Agreement.

 

4AppendiCes to the AGREEMENT

 

This Agreement consists of this document and the Appendices listed below, which
shall constitute and form an integral part of the Agreement:

 

Appendix 1 Commercial Framework Appendix 2 Non-Disclosure Agreement Appendix 3
Opportunity Registration Form


 

In case of conflicts or inconsistencies, this document will prevail over the
Appendices unless an Opportunity Registration Form expressly states otherwise or
a Project Agreement has been executed which will supersede this Agreement in
respect of a specific opportunity only.

 



   3 / 14

 

 

5POTENTIAL OPPORTUNITIES

 

5.1The Parties may in their discretion, exchange technical, commercial and/or
sales and marketing information including sales leads, information about market
opportunities and competitor activity relating to Projects. The Parties will
also share such information as may reasonably be required in order to enable the
other Party to understand and co-market or co-sell the Solutions of the other
Party to Customers.

 

5.2The Parties further agree to collaborate closely and in good faith on
customer RFPs, RFIs and demonstrations and to provide reasonable access to each
other’s technological Solutions and systems in the course of such customer
demonstrations.

 

5.3Neither Party shall use or issue material referring to or describing the
other Party or the other Party’s Solutions, products, processes or services or
technology without that Party’s prior written approval of the material to be
used or issued and the use and context in which the material is to be used or
issued, and the third party(-ies) to which it is proposed to be disclosed.

 

6Individual Project Agreements AND JOINT PROPOSALS

 

6.1The Parties agree that each new Project will be subject to an individual
Project Agreement between Artilium and Pareteum. Parties will negotiate such
Project Agreement(s) in good faith and in accordance with principles of this
Agreement, unless otherwise agreed by the Parties.

 

6.2The operational and technical support responsibilities for each Project
and/or Customer will be stipulated in each Opportunity Registration Form.

 

6.3The overall commercial and financial arrangements for this Agreement are
described in Appendix 1 (Commercial Framework) which will be further
particularised in each Opportunity Registration Form (Appendix 3).

 

6.4Each Party agrees that when it has identified a specific Project which it
would like to pursue jointly, pursuant to this Agreement, that it will notify
the other Party by written notice including the information stipulated in
Appendix 3 (Opportunity Registration Form) (a “Notice”) describing in as much
detail as possible the proposed Project and the identity of the Customer.

 

6.5The Party receiving the Notice must respond in writing and sign the Notice
within seven (7) business days confirming that it agrees to participate in the
Project. After mutually executing the Opportunity Registration Form, the Parties
will negotiate the Project Agreement in good faith in accordance with the
principles of this Agreement and the Opportunity Registration Form.

 

6.6Once either Party issues an Opportunity Registration Form, if the other Party
does not wish to participate jointly in such Project, it shall be precluded from
competing in that Project, unless the receiving Party was already aware of that
Project and had made efforts to participate in such Project itself (“Prior
Participation”).

 

6.7The Parties commit themselves, upon execution of an Opportunity Registration
Form to negotiating and concluding a detailed and final Project Agreement.
Furthermore, Parties hereto shall immediately commence good faith negotiations
of a contract (hereinafter, consistent with the terms of this Agreement,
encompassing each Party’s proposed services and deliverables for the Services
and other appropriate tasks required by the prime contract. The Contract will be
based upon a full back-to-back principle for the respective rights and
obligations of the parties. The Contract shall include, amongst other
appropriate provisions, those provisions concerning each Party’s
responsibilities, liability and limitation hereof, terms or conditions
pertaining to their respective services

 



   4 / 14

 

 

6.8Project Agreements concluded pursuant to this Agreement shall stipulate,
among other things: (i) which Party will take the lead in preparing and
submitting any appropriate proposal, RFP and/or tender documentation; (ii) which
Party will be the prime or principal contractor and which Party will take a
joint or sub-contracting responsibility; (iii) which Party is responsible for
which aspects of which of the Solutions or Project (in accordance with Appendix
3); (iv) commercial and financial provisions (in accordance with Appendices 1
and 3); (v) the standard terms and conditions of supply of Solutions to the
Customer; as well as if applicable (vi) a price list of Solutions and other
terms and conditions governing the same.

 

6.9In support of this effort, the Parties agree to provide each other with such
assistance as may be reasonably requested of either of them by the other in the
preparation and submission of proposals/RFPs/tenders etc. and in securing the
award of resulting Projects to the Parties. In particular Parties will cooperate
on those matters relating to the supply of the Parties’ respective Solutions and
within the Parties’ specialisms as follows:

 

(a)to appoint qualified personnel to interact with the other Party and/or
Customer regarding pre sales activities and receipt of product or technical
information. Parties warrant that such appointed personnel shall adhere to any
security regulations and security directives issued by the other Party and/or
Customer from time to time with respect to said commercial, product or technical
information.

 

(b)to provide each other with such assistance as may be required during the
pre-proposal, proposal and post-proposal stages;

 

(c)to furnish each other with materials for the Proposal/RFP, including without
limitation manuscripts, graphic materials, engineering design, price options,
and other required supporting materials;

 

(d)to ensure availability of qualified management and technical personnel during
the pre-proposal, proposal and post-proposal stages;

 

(e)to submit management, technical and price presentation or proposal materials
and clarifications within the time frames jointly agreed  between the parties.

 

6.10The prime Party shall have overall editorial control of any sales
proposal(s) and shall be responsible for submission of the same to the Customer.
The supporting Party will be entitled prior to submission to review, evaluate
and comment on any such joint Proposal to the extent that it relates to the
works to be performed by either Party and shall exercise joint control on the
form and content of the Proposal to the extent that it relates to the same.

 

6.11For purposes of facilitating communication with the Customer in respect of
matters pertaining to a Proposal, the Customer’s response to the Proposal or the
negotiation and preparation of a contract, the prime Party will be the primary
interface to the Customer and will manage communication between the bidding team
and the Customer.

 



   5 / 14

 

 

6.12The prime Party will notify the supporting Party as soon as possible of the
receipt by the prime Party of a written acceptance or refusal by the Customer of
a Proposal.

 

6.13Except where otherwise agreed in writing, each Party shall bear all its own
expenses incurred in connection with preparing joint Proposals/RFP, the
negotiations which follow, and all other efforts resulting from the issue of the
Proposals/RFP (including the award and finalising of contracts).

 

6.14It is agreed between the Parties that in case a Customer rejects or does not
wish to procure the Solutions of one Party or such Solutions do not meet the
Customer’s requirements or specifications, the prime Party shall be entitled
following notification to the supporting Party, and after affording the
supporting Party a reasonable opportunity to suggest alternative solutions for
the products and services, to pursue individually or co-operate with another
party to procure the same.

 

7EXCLUSIVITY

 

7.1The Parties agree that this Agreement is not exclusive and Parties are free
to pursue their own respective and competing business interests in the Territory
and elsewhere. The Parties agree that (save in relation to duties of
confidentiality) nothing in this Agreement shall preclude or restrict them from
individually or in association with any third party directly or indirectly
submitting or assisting in the submission of a proposal in respect of an RFP in
competition with a proposal that has been tendered by the other Party.

 

7.2Subject to Section 6.6, Parties are expressly forbidden from individually
participating and/or competing in Projects where an Opportunity Registration
Form or a Project Agreement have been executed.

 

8JOINT EFFORTS

 

8.1Each Party shall use all reasonable efforts to achieve the purpose of this
Agreement. Neither Party shall, however, have a claim against the other Party
arising out of a failure to fulfil the purpose except as a result of material
breach of this Agreement.

 

8.2Except as set out in clause 16, no claims for loss of profit or any other
indirect or consequential damages shall be allowed between the Parties, which
principle will also be mirrored in any subsequent Project Agreement(s).

 

9basic responsabilities and understandings in case of joint efforts

 

it has been agreed to apply the following principles:

 

-For the performance of the contract, the 2 parties will be considered to be the
preferred suppliers with priority above any other Subcontractors. Third Parties
will only be requested to participate as subcontractors when the needed
competencies and qualities are not available with the parties to this contract.

 

-Roles and activities : The roles and activities of each party will be detailed
as soon as possible after the receipt of the Notice and could be reviewed,
completed and detailed during the bid process once the Project has been analysed
in depth.

 



   6 / 14

 

 

-The parties do agree that a fair share in the revenue of the contract must be
agreed

 

-The parties do also agree that in the staffing of the different sub-projects
(called “sectors” in the RFI) when one partner staffs the project-manager, the
other partner will staff the assistant project-manager.

 

-Possibility of trading: The repartition of tasks between the members might be
modified based upon the Project, upon context negotiations with the client or
upon changes in available competencies over time, but with respecting the “fair
share of each member”.

 

-Quality of the service provided: The parties need to safeguard the quality of
its service delivery. If a party fails to cope with these quality standards, in
certain domains it can be decided to transfer these activities towards the other
party or to a subcontractor if the client agrees upon this operation.

 

-The Parties will work as a joined team in their relations with the client. A
detailed plan describing the basic responsibilities of all the Parties will be
elaborated during the proposal phase.

 

10Rights in inventions

 

Copyright and any and all other intellectual property rights in any
documentation or other information developed or written or reduced to any
tangible or literary form whatsoever pursuant to this Agreement or any Proposal,
tender, contract or sub-contract to which this Agreement refers shall vest in
the Party originating them. Any developments which originate due to the joint
efforts of the Parties shall be owned by the Parties jointly without restriction
or rate of accounting to the other, provided that each Party shall exercise the
same level of care to preserve the proprietary nature of such joint developments
as it exercises to preserve the proprietary nature of its own proprietary
materials. In addition, no development shall be deemed to be joint developments
and therefore jointly owned by the Parties without the Parties first
specifically identifying those jointly developed works in writing prior to the
development thereof. If each Party contributes to the development of a work
product and such work product is not identified as a joint work, each Party's
ownership rights shall be limited to the portion of the work product developed
by it. Each Party will, however, negotiate the transfer or licensing of its
ownership rights to the other upon mutually acceptable terms. Each Party shall
to the extent specified in the Proposal or tender grant licences or other rights
to the other Parties and/or the Client (as appropriate) upon such terms as the
Parties shall mutually agree.

 

11ADDITIONAL undertakings

 

11.1If a Customer requires the integration of other vendors’ products in the
scope of a relevant Project, both Parties undertake to negotiate in good faith
the performance and delivery of such integration to other vendors’ equipment,
software or services.

 

11.2If a Customer requires the supply of other vendors’ products in the scope of
the relevant Project, both Parties undertake to negotiate in good faith the
supply of such relevant products.

 



   7 / 14

 

 

12DURATION

 

12.1The Agreement shall be effective and valid as from the Effective Date and
shall have a duration of five (5) years. Unless renewed in writing by the
Parties, or otherwise superseded by a different contractual arrangement, this
Agreement shall expire at the end of the initial five (5) year term.

 

12.2In the event of either Party becoming the subject of an insolvency event or
an arrangement with its creditors generally, then this Agreement will terminate
automatically and will cease to have any further validity or effect.

 

12.3Either party may terminate this Agreement prior to expiration in the event
of refusal, inability or failure of the other party to perform any material
obligations under this Agreement. Such termination will be made upon ten (10)
business days prior written notice specifying the breach and upon the failure of
the other party to cure the breach within that time.

 

12.4The provisions of Clauses 6.14, 14, 15, 19 will expressly survive the
termination or expiration of this Agreement. Likewise, in the event of
termination of this Agreement, any and all outstanding responsibilities pursuant
to in force Project Agreements with Customers will survive, and Parties will
ensure continuity of commitments with the Customer.

 

13COSTS

 

Each Party hereto shall bear separately and solely any costs and expenses
incurred in connection with this Agreement, its execution and performance.
Similarly, each Party will bear its own costs incurred or other obligations
undertaken in connection with any matter arising out of any Proposal/Customer
engagement or any such matter, unless different arrangements have been agreed
between the Parties in writing. For the avoidance of doubt, neither Party shall
be liable for the social taxes and/or labor liabilities of the other Party
resulting from the commercial relationship established pursuant to this
Agreement.

 

14Contact persons and Notice address

 



14.1The contact persons stated below shall be authorized to take operational and
day to day decisions, and are the only parties entitled to make changes or
amendments to the Agreement.

 

The Parties have appointed the following contact persons:

 

Pareteum’s Contact Person Name & Title:   Hal Turner, Excutive Chairman and
Principal Executive Officer Address:   As above Direct telephone no.:   N/A
Mobile telephone no.:   +1 415 425 0874 E-mail:   Hal.Turner@pareteum.com

 

   8 / 14

 

 

Artilium’s Contact Person Name & Title:   Bart Weijermars , CEO Address:  
Vaartdijkstraat 19, 8200 Brugge, Belgium Direct telephone no.:   N/A Mobile
telephone no.:   +32484451694 E-mail:   bart.weijermars@artilium.com

 

Any notices to be sent by a Party according to the Agreement shall be sent to
the other Party’s contact person under address stated above which shall
constitute effective service.

 



15ASSIGNMENT

 

The Parties hereto shall not assign any rights and obligations arising out of or
in connection with this Agreement without the prior written consent of the other
Party, provided however that a Party shall be entitled to assign this entire
Agreement to an Affiliate as part of an internal group restructure undertaken in
the ordinary course of business, or as a result of a merger or acquisition.

 

16CONFIDENTIALITY

 

The Parties have executed the NDA which governs each Party’s obligations with
respect to the confidential information of the other Party, as disclosed for the
purpose of this Agreement. Each Party agrees to keep this Agreement and all
information received in connection with this Agreement confidential as required
by the NDA which is deemed incorporated in full into this Agreement and will
survive this Agreement for a period of no less than three (3) years.

 

17relations between the parties

 

This Agreement alone does not establish a joint venture or legal agency and
neither Party shall without explicit written consent in each case create
obligations, accept commitments or waive rights on behalf of the other Party.

 

18LIMITATION OF LIABILITY

 

No Party hereunder shall be liable to any other Party hereunder for any direct,
consequential, indirect or special damages arising out of or related to this
Agreement including, without limitation, damages for loss of business profits,
business interruption, loss of business information, and the like, even if each
Party has been advised of the possibility of such damages, save that such
limitation shall not apply with respect to violation of a Party’s confidential
information or intellectual property rights.

 

19GOVERNING LAW AND JURISDICTION

 

This Agreement shall be governed by the substantive laws of England & Wales

 

Any and all disputes, differences or questions between the Parties with respect
to any matter arising out of or relating to this Agreement that cannot be
amicably settled by the Parties, having acted in good faith and escalated up
through the management of the Parties, shall be finally settled by means of
litigation in London, England, and the Courts in London shall have exclusive
jurisdiction.

 

   9 / 14

 

 

This Agreement may be executed in one or more (electronic) counterparts:

 

Signed on behalf of Pareteum:   Signed on behalf of Artilium:         Place and
date: USA, October 16, 2017   Place and date:           Name: Robert H. Turner  
Name:           Title: Executive Chairman   Title:             Signature:    
Signature:  

 

   10 / 14

 

 

Appendix 1

 

Commercial Framework

 

The commercial and financial arrangements are dependent on the nature of the
Solutions which are being deployed for a given Customer, and the pricing and
third party costs which will be agreed with the end Customer as well as third
party suppliers (e.g. network carriers) and defined in each Opportunity
Registration Form.

 

Accordingly, the specific commercial and financial terms will be agreed between
Parties’ respective commercial leads on a case by case basis, but these may
include some or all of the following:

 

1. Resale fee;

2. Gross or Net Revenue share;

3. License plus margin

4. Etc.

 

Each of the foregoing (or any alternative arrangements) may have different
charging components, including (without limitation):

 

1. Setup/implementation fees;

2. Monthly recurring subscriber/SIM fees;

3. One-off additional orders;

4. Support & maintenance charges;

5. License fees.

 

- o -

 

   11 / 14

 

 

Appendix 2

 

NDA

 

[NDA dated October 13, 2017, enclosed]

 

   12 / 14

 

 

Appendix 3

 

Opportunity Registration Form

 

 

Opportunity Registration Number: #0001 Opportunity Registration Type: ¨ Pareteum
Initiated          ¨  Artilium Initiated

 

Opportunity Description:  

Customer

Name:

Business Address:

 

Client Contact(s):

Name:

Telephone Number:

Email:

 

 

 

Pareteum Primary Contact

Primary Contact Name:

Primary Contact Number:

Primary Contact Email:

 

 

 

Artilium Primary Contact

Account Exec. Name:

Account Exec. Number:

Account Exec. Email:

 

 

 

Submission Date:

Acceptance Date by other Party:

Termination Date:

 

 

Opportunity Description:

[a]

[b]

[c] etc.

Pareteum and Artilium respective roles in Project / RFP /  Sale:  

 

Prime/sub Roles:

(Select one)

¨ Pareteum Prime     ¨ Artilium Prime       ¨ Other (describe)   Pareteum
Responsibilities: Artilium Responsibilities: Sales     Consulting / Design    
Installation     Integration     Localization     Tests     Go-live    
Operations     Business configuration     1st line support    

 



   13 / 14

 

 

2nd line support     3rd line support     PM     HW / hosting     Proposal
Schedule:

[a]

[b]

[c] etc.

Opportunity Specific (Financial and Commercial) Terms and Conditions:  

 

Pareteum Deal Value (Optional):

Artilium Talk Deal Value (Optional):

Total:

To be agreed.

 

Pareteum: Value Terms and Conditions   Artilium: Value Terms and Conditions  

 

Sales ‘Win’ Plan  

 


Terms and Conditions:

This Opportunity Registration is subject to the terms and conditions of the
Strategic Alliance Agreement between Pareteum and Artilium dated October __,
2017, except insofar as any terms are expressly replaced or amended herein:

 

In view of the above, in case of termination of the referred Strategic Alliance
Agreement for any reason or means whatsoever, this Opportunity Registration
shall continue in full force and effect until the end of its effective term. All
the terms and conditions of the Strategic Alliance Agreement that are applicable
to this Opportunity Registration shall continue to be valid and in force with
regards to this Opportunity Registration.

 

[REPLACED OR AMENDED TERMS GO HERE]

 

 

1- In the event of an inconsistency between the terms of this Opportunity
Registration and the terms of the Strategic Alliance Agreement, this Opportunity
Registration shall prevail.

 

2- This Opportunity Registration establishes exclusivity as between Pareteum and
Artilium for twenty four (24) months counted as from the date hereof (the
“Exclusivity Period”).

 

3. The relationship of exclusivity during the Exclusivity Period is on a
per-potential Customer and its related parties basis, and will be extended for
the duration of any subsequent Project Agreement.

 

4. Authorized Signatories: In consideration of the mutual obligations assumed
under the Strategic Alliance Agreement and this Opportunity Registration, the
Parties agree to the terms and conditions of both and represent that this
Opportunity Registration is executed by duly authorized representatives as of
the date below.

 

AGREED FOR AND ON BEHALF OF:

 

Pareteum Corporation

 

  Artilium PLC By:     By:   Name:     Name:   Title:     Title:   Date:    
Date:  

 



   14 / 14

